 



EXHIBIT 10.6
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
This agreement among North Rock Insurance Company Limited (“Participating
Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA Holdings Inc.
(“Loews”) dated as of January 1, 2008, is an acknowledgment by a Participating
Subsidiary to the Investment Facilities and Services Agreement dated as of
January 1, 2006, as amended on January 1, 2007, among CNA, the Participating
Subsidiaries and Loews (which shall be referred to herein as the “Agreement” and
this acknowledgment shall be referred to herein as the “Acknowledgment”). All
capitalized terms which are not defined herein shall have the same meaning as
they have in the Agreement. The Acknowledgment shall terminate without further
action on the part of any party when Participating Subsidiary is no longer a
subsidiary of CNA and Loews has been notified in writing of such change in
status. Participating Subsidiary, CNA and Loews agree to be bound by all of the
terms of the Agreement except as stated otherwise in this Acknowledgment. The
Acknowledgment shall be effective as of January 1, 2008.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.
NORTH ROCK INSURANCE COMPANY LIMITED

         
By:
  /s/ Dennis R. Hemme    
 
 
 
   
Title:
  Senior Vice President and Treasurer       CNA FINANCIAL CORPORATION    
 
       
By:
  /s/ Lawrence J. Boysen    
 
 
 
   
Title:
  Senior Vice President and Controller       Loews/CNA Holdings Inc.    
 
       
By:
  /s/ Gary W. Garson    
 
 
 
   
Title:
  SVP    

 